Citation Nr: 0727019	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-11 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
bone disorder due to exposure to ionizing radiation.

2.  Entitlement to service connection for a foot disorder due 
to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, his spouse and a friend



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to September 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.  

In his substantive appeal to the Board, received in April 
2006, the veteran requested a travel board hearing.  In April 
2007, the veteran presented testimony at a personal hearing 
conducted at the Little Rock RO before a Veterans Law Judge 
(VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.

The record reflects that the veteran submitted additional 
evidence that had not been reviewed by the RO.  By a April 
2007 statement, the veteran related that he was waiving the 
right to have this additional evidence reviewed by the agency 
of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The veteran appeared to contend during his April 2007 hearing 
that his current bone-related disabilities including 
degenerative joint disease, joint problems, and bone spurs 
were caused by deterioration of his bones from radiation 
exposure.  Therefore, the Board has recharacterized the issue 
as entitlement to service connection for the residuals of a 
bone disorder due to ionizing radiation.  

The Board notes that the veteran was denied service 
connection for a leg condition as the result of ionizing 
radiation in a February 2007 RO decision.  During his April 
2007 hearing, the veteran testified to problems with his legs 
below the knee.  However, his leg claim is not before the 
Board.  Therefore, the Board will only consider evidence 
specific to a foot disorder and bone disorder.  

Additionally, the Board notes that the veteran appeared to 
contend that his children's bone problems were related to his 
exposure to radiation during his hearing.  The Board refers 
that issue to the RO for any appropriate action.  


FINDINGS OF FACT

1.  The residuals of a bone disorder, if any, have not been 
shown to be causally or etiologically related to the 
veteran's military service. 

2.  A foot disorder, if any, has not been shown to be 
causally or etiologically related to the veteran's military 
service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the residuals of 
a bone disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309(d), 3.311 (2006).

2.  The criteria for service connection for a foot disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309(d), 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, letter 
dated in July and September 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

Although the notice letters did not specifically contain the 
fourth element, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In this regard, the RO 
has informed the veteran in the rating decision, statement of 
the case, and supplemental statement of the case of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the veteran is not 
entitled to service connection for a bone disorder or a foot 
disorder, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran testified during his 
April 2007 hearing that he was unable to obtain records from 
1960s and 1970s that were pertinent to his claims.  An 
October 1998 document from the Little Rock VAMC indicated 
that they had no treatment records for the veteran from the 
1980s.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 C.F.R. § 3.159(c)(4).  The Board acknowledges that the 
veteran has not undergone a VA examination in connection with 
his claims.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed to evaluate his claims 
for a bone disorder or for a foot disorder because the record 
does not indicate that any current residuals of a bone 
disorder or a foot disorder may be related to the veteran's 
service.  In this regard, the veteran's service medical 
records are negative for any findings of a bone or foot 
disorder.  As will be discussed below, neither disorder nor 
any residuals of a bone disorder, if any, has been shown to 
be related to exposure to ionizing radiation so the claim 
will be considered on a direct service connection basis.  In 
this regard, the Board concludes an examination is not needed 
in this case because the veteran's service medical records 
are absent for any evidence of an in-service injury.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
Further, the post-service medical records do not reflect the 
presence of a foot related problem until 1991, approximately 
34 years after the veteran's separation from service, and the 
first diagnosis of a bone related problem (degenerative joint 
disease) was not until 1995, approximately 38 years after his 
separation from service.  As such, there were no in-service 
findings of a bone or foot related disorder and no showing of 
any bone or foot related disorder until many years after 
service.  Therefore, an examination is not warranted.  
McLendon, 20 Vet. App. at 86; 38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).
LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 
(1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  The Board will 
address each of these three methods in the adjudication that 
follows.

First, the VA has identified certain diseases which are 
presumed to be the result of radiation exposure.  Such a 
presumption, of course, must be based upon a finding that the 
veteran was, in fact, "a radiation-exposed veteran."  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  However, 
neither the veteran's bone disorder, nor any residuals 
therefrom, nor a foot disorder are diseases listed under 38 
C.F.R. § 3.309(d)(2).  In fact, the veteran participated in a 
VA Ionizing Radiation Registry in May 1995 that found that he 
had no radiogenic related diseases, such as bone cancer.  
Therefore, these presumptive provisions are not applicable in 
the instant case.

Second, there are other radiogenic diseases which may be 
service-connected directly under the special framework set 
forth in 38 C.F.R. § 3.311.  The list of radiogenic diseases, 
however, is not exclusive.  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. § 
3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998), found 5 years or more after service (for most of 
the listed diseases) in an ionizing radiation-exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  The veteran may provide competent scientific or 
medical evidence that the disease claimed to be the result of 
radiation exposure is, in fact, a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.

The record reflected that the veteran was exposed to 
radiation while in service.  An April 1956 record of exposure 
to ionizing radiation noted that from April 13, to August 6, 
1956, the veteran was exposed to gamma type radiation with a 
total dose of 635 mr as reflected on his film badge.  
However, despite the dose estimate for radiation exposure 
provided, neither a bone disorder nor a foot disorder are 
diseases listed under 38 C.F.R. § 3.311(b) and the veteran 
has not submitted competent medical evidence that either is a 
radiogenic disease.  Further, there is no competent medical 
evidence that any residuals of a bone disorder are related to 
a radiogenic disease.  

The Board does acknowledge the literature submitted by the 
veteran in April 2006 and 2007 and throughout his appeal 
regarding Operation Redwing and radiation.  However, this 
evidence is general in nature and no examiner has 
specifically related the information contained therein to the 
veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Further, in January 2001, the National 
Personnel Records Center was unable to confirm that the 
veteran participated in Operation Redwing.  Thus, the Board 
finds that the literature the veteran provided is of little 
probative value in this case.  

Even if the disease in question is not listed in 38 C.F.R. § 
3.309 or is not a radiogenic disease under § 3.311, the 
veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not, in and of itself, preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.  Each claim will now be discussed 
separately.  

1.  Residuals of a bone disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for the 
residuals of a bone disorder.  The veteran's service medical 
records were absent for complaints, treatment, or diagnosis 
of a bone disorder.  Further, there has been no specific 
diagnosis of a bone disorder and any residuals thereof have 
not been shown to be related to the veteran's service.  
Therefore, service connection cannot be granted.

The veteran contended during his April 2007 hearing that 
radiation exposure caused bone loss which caused his skeletal 
system to deteriorate as well as joint stiffness.  He noted 
that he had bad hips and degeneration in his back and bulging 
discs.  
The veteran's service medical records were negative for 
complaints, treatment, or diagnosis of a bone disorder.  His 
June 1954 enlistment examination was absent for any bone or 
skeletal abnormalities and no indications of bone problems 
were indicated on the June 1954 report of medical history.  
The September 1957 separation examination was also negative 
for findings of a bone disorder and his spine and other 
musculoskeletal findings were normal.  As such, there was no 
showing of a bone disorder or any bone related problems in 
service.  

The earliest post-service medical evidence of any possible 
bone related problem was in treatment records from an unknown 
source dated from 1971 to 1985 that indicated complaints of 
back pain in 1979 with a notation that the veteran was obese.  

In April 1995 the veteran complained of arthritis in his 
joints.  An August 1995 report from J.L.M.M.V.H. showed that 
the veteran reported a history of joint pain in all his 
joints for the past 35 years and that he was evaluated for 
rheumatoid arthritis.  He reported that the joint pain began 
approximately 21 months after he left service.  Examination 
revealed Dupuytren's contractures in the fifth digits of his 
hands and loss of range of motion in his wrists and fingers.  
X-rays showed degenerative change with narrow disc space of 
C3-4 and C5-7 with bone spurs at C4-7.  No dislocation, 
fracture or destructive lesion was seen. The impression was 
degenerative changes but was otherwise negative.  X-rays of 
his wrists, hands, feet, and ankles showed normal bony and 
soft tissue structures.   X-rays of the femurs found normal 
femurs with bipartite patella bilaterally, which was reported 
as a normal anatomic variant.  

As noted above, the veteran participated in a VA Ionizing 
Radiation Registry in May 1995.  The laboratory data taken at 
the time was normal except for an abnormal EKG.  Weight 
reduction and control of hypertension was recommended.  No 
specific bone abnormalities were noted except for 
degenerative joint disease.  

The veteran was diagnosed with degenerative joint disease in 
his cervical spine in a December 1995 VA treatment entry 
after reporting chronic neck and shoulder pain.  The veteran 
was found to have degenerative and inflammatory arthritis in 
a July 1996 VA treatment entry.  A May 1997 VA treatment 
entry showed knee spurring.

VA treatment records dated in July 2000 reflected treatment 
for arthralgias in his bilateral upper extremities and 
bilateral lower extremities and chronic low back pain for a 
two-day period.  The examiner noted that it was possible that 
it was all related to a mixed connective tissue disorder.  
Other possible diagnoses were systemic lupus erythematosus, 
dermatomysoitis, or hemochromatosis.  Examination revealed 
Heberden's nodes over many of his DIP joints and some 
tenderness over various IP joints.  

A September 2005 VA treatment entry reflected that the 
veteran complained of joint pain.  The record indicated that 
the veteran's range of motion was intact for all his joints 
and his neck and his spine was without tenderness or bony 
abnormality.  The assessment was worsening arthralgia and 
obesity.  

The Board has considered the veteran's statements that he 
suffered with bone and bone related problems shortly after 
his military service.  In accordance with Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the Board 
concludes that the lay evidence presented by the veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the veteran's 
claim must be denied based upon the lack of medical nexus 
associating his current bone related problems to his service.  
The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In other words, even accepting the veteran's 
allegations, no medical professional has ever linked his 
current joint problems, degenerative joint disease, 
arthralgias, etc. to any remote incident of service.  
Although the veteran may sincerely believe that any current 
residuals of a bone disorder are related to his service, he, 
as a layperson, is not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 
In sum, the record revealed no evidence of an in-service bone 
or bone related problem.  The first post-service medical 
evidence diagnosis of any bone related problem, degenerative 
joint disease, was in 1995, approximately 38 years after the 
veteran's service.  In any event, no medical professional has 
related any of the veteran's current bone related problems to 
service.  As such, without a nexus to service, service 
connection cannot be granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for the residuals of a bone disorder is denied.

2.  Foot disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a foot 
disorder.  The veteran's service medical records were absent 
for complaints, treatment, or diagnosis of a foot disorder.  
Further, a foot disorder has not been shown to be related to 
the veteran's service.  Therefore, service connection cannot 
be granted.

The veteran's service medical records were negative for 
complaints, treatment, or a diagnosis of a foot disorder.  
His June 1954 enlistment examination was absent for any foot 
abnormalities and no indications of foot problems were 
indicated on the June 1954 report of medical history.  The 
September 1957 separation examination was also negative for 
findings of a foot disorder and his feet were clinically 
normal.  As such, there were no findings of a foot disorder 
in service.  

In fact, the veteran testified during his April 2007 hearing 
that his feet become red, inflamed, and painful starting in 
1971.  The veteran contended that his foot disorder was 
caused by exposure to radiation while he was on the flight 
deck in service.  
Treatment records from an unknown source dated from 1971 to 
1985 indicated treatment for cellulitis in his right calf in 
1973 and 1978 but did not indicate treatment for his feet.  

The first clear notation of a foot problem was in a May 1991 
VA treatment report indicating that the veteran presented 
with a three to four day period of pain and swelling on the 
top of his left foot.  The assessment was cellulitis.  It was 
noted that he had a history of hypertension.  A June 1991 VA 
treatment entry reflected a four day history of left foot 
swelling, redness, and tenderness.  The veteran reported that 
he cleaned chicken houses and walked in heavy boots which 
rubbed on his left foot.  There was a June 1991 VA radiology 
report of soft tissue swelling of the feet.  The May 1995 VA 
Ionizing Radiation Registry did not note reports by the 
veteran or by the examiner of any foot problems.  An August 
1995 report from J.L.M.M.V.H. showed that the veteran had 
lower extremity edema but it was unclear if it extended to 
his feet.  Another August 1995 VA treatment entry showed 
complaints of swelling in his feet for the past six months.  
The assessment was possible rheumatoid arthritis.  A 
September 1998 VA record showed staphylococcus infection in 
his legs but it was not clear whether it extended to his 
feet.  However, his left leg was noted to be red and swollen.  
VA treatment records dated in July 2000 reflected treatment 
for possible cellulitis in his left lower extremity for two 
days.  It was unclear from the record whether it extended to 
his feet.  

The Board has considered the veteran's statements that he 
suffered with foot problems beginning in 1971.  In accordance 
with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  However, the veteran's 
claim must be denied based upon the lack of medical nexus 
associating his current foot disorder to his service.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In other words, even accepting the veteran's 
allegations, no medical professional has ever linked his 
current foot disorder (swelling, redness, tenderness, and 
cellulitis) to any remote incident of service.  In fact, his 
foot problems appear to be related to non-service incidents: 
in June 1991, to his boot rubbing on his foot; in August 
1995, his foot swelling was thought to be related to 
rheumatoid arthritis; and in September 1998 to staphylococcus 
in his legs (possibly feet).  Although the veteran may 
sincerely believe that his foot problems are related to his 
service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, the record revealed no evidence of an in-service foot 
problem.  The first post-service medical evidence diagnosis 
of any foot problem, cellulitis, was in May 1991, 
approximately 34 years after the veteran's service.  In any 
event, no medical professional has related any of the 
veteran's current foot problems to service.  As such, without 
a nexus to service, service connection cannot be granted.  
38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for the residuals of a foot disorder is denied.




ORDER

Entitlement to service connection for the residuals of a bone 
disorder due to exposure to ionizing radiation is denied.

Entitlement to service connection for a foot disorder due to 
exposure to ionizing radiation is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


